 

Exhibit 10.3

 

 

Grand Bahama, Bahamas

 

, 2007

 

US$60,000,000.00

 

1.                                       ON DEMAND AFTER DATE FOR VALUE
RECEIVED, ROYAL ISLAND BAHAMAS LTD., a company incorporated under the laws of
the Commonwealth of The Bahamas whose registered office is at Suite 400, The
British Colonial Hilton, Centre of Commerce, No.1 Bay Street, P.O. Box N-9740,
Nassau, Bahamas (the “Borrower”) promises to pay to iSTAR FINANCIAL INC., a
Maryland corporation, as agent on behalf of the Lenders (as defined in the
Credit Agreement) having an office at 1114 Avenue of the Americas, New York, New
York 10036 (hereinafter called “the Agent” which expression where the context so
admits shall include its successors and assigns) the sum of Sixty Million and
No/100 Dollars in the currency of the United States of America
(US$60,000,000.00).  Principal and interest thereon shall be payable at the rate
and upon the terms specified in a Credit Agreement dated the     day of
December A.D. 2007 and made between (i) the Borrower, ROYAL ISLAND GOLF CLUB
BAHAMAS LTD., a company incorporated under the laws of the Commonwealth of The
Bahamas, and RIBL US BORROWER LLC, a Delaware limited liability company, as
Borrowers of the one part, (ii) the banks and financial institutions and other
entities listed therein, as Lenders, and (iii) iStar Financial Inc., as Agent of
the other part.

 

2.                                       In the event of your incurring costs,
charges and expenses with respect to the enforcement or protection of any rights
hereunder in accordance with the terms of the foregoing Credit Agreement, the
Borrower hereby further agrees that such costs, charges and expenses may be
claimed in a Statement of Claim in the event that an action is commenced in a
Court of Law for the recovery of the moneys due hereunder even though a demand
has not been made for the payment of the same.

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF the Borrower has caused its Common Seal to be hereunto
affixed the day and year first hereinbefore written

 

 

The Common Seal of Royal Island Bahamas

)

 

Ltd. was affixed hereto by Brian Parro

)

 

the Vice-President and Director of the)

 

 

Borrower and the said Brian Parro affixed his

)

/s/ Brian Parro.

 

 

signature hereto in the presence of:

 

 

 

 

 

 

 

 

/s/  Russell B. Shelton

 

 

 

2

--------------------------------------------------------------------------------


Exhibit 10.3

 

COMMONWEALTH OF THE BAHAMAS

 

Grand Bahama

 

I, Russell Shelton of Dallas, Texas, United States of America, Secretary of
ROYAL ISLAND BAHAMAS LTD. (hereinafter called “the Company”) make oath and say
that I was present and saw the Common Seal of the Company affixed to the annexed
Promissory Note dated the  day of                               A.D., 2007 by
Brian Parro the Vice-President and a Director of the Company and that I saw the
said Brian Parro sign, execute and deliver the said Promissory Note as and for
the Act and Deed of the Company and for the purposes therein mentioned; and that
I subscribed my name as the Witness to the due execution thereof.  And Further
that the Seal affixed and impressed at the foot or end of the said Promissory
Note is the Common Seal of the Company and was affixed and impressed thereto by
the said Brian Parro by order and with the authority of the Board of Directors
of the Company and in conformity with the Articles of Association of the
Company.

 

 

SWORN at Nassau, Bahamas

)

 

 

 

 

this                       day

)

 

 

 

 

of                              A.D. 2007

)

/s/ Russell B. Shelton

 

 

 

 

 

Before me,

 

 

 

 

 

 

 

 

NOTARY PUBLIC

 

 

--------------------------------------------------------------------------------